UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION

LEISA GROVES,

Plaintiff,
V. Case No.: 6:20-cv-03414
KENT INTERNATIONAL INC.,

WAL-MART STORES EAST, L.P., and
WALMART, INC.,

JURY TRIAL DEMANDED

Defendants.

NOTICE OF REMOVAL

 

COME NOW Defendants, WAL-MART STORES EAST, L.P., AND WALMART, INC.,
by and through their attorneys, BETH C. BOGGS and BOGGS, AVELLINO, LACH &
BOGGS, L.L.C., pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1446, and for their Notice
of Removal, state to the Court as follows:

1. This action entitled Leisa Groves v. Kent International Inc., Wal-Mart Stores

 

East, L.P., and Walmart, Inc., was commenced in the Circuit Court of Taney County on or
about November 2, 2020.

2. The attached Petition was served upon Wal-Mart Stores East, L.P., on
December 1, 2020.

5. The Plaintiff is a citizen and resident of Taney County, Missouri. See
Petition, { 1.

4, Defendant, Wal-Mart Stores East, L.P., is a Delaware limited partnership

having its principal place of business in the State of Arkansas. The members of the limited

Case No.: 6:20-cv-03414 Page 1 of 3
Case 6:20-cv-03414-BCW Document1 Filed 12/29/20 Page 1of 3
partnership are citizens of the State of Arkansas. Thus, for purposes of diversity,
Defendant, Wal-Mart Stores East, L.P., is a citizen of Delaware and Arkansas.

5. Defendant, Kent International Inc., has its principal place of business in
Parsippany, New Jersey, and is incorporated in the State of Delaware. For purposes of
jurisdiction, Defendant, Kent International Inc., is a citizen of Delaware and New Jersey.

6. Defendant, Walmart, Inc., has its principal place of business in Arkansas. It
is incorporated in the State of Delaware. Thus, for purposes of diversity, Defendant,
Walmart, Inc., is a citizen of Delaware and Arkansas.

7. Defendants assert that complete diversity exists, as Defendants are citizens of
New Jersey, Delaware, and Arkansas, for purposes of federal jurisdiction. See 28 U.S.C. §
1332(c)(1).

8. This is an action over which this Court has original jurisdiction under the
provisions of 28 U.S.C. § 1332, in that the matter in controversy, exclusive of interest and
costs, exceeds the sum of $75,000.00, and is between citizens of different states. The
Plaintiff claims injuries from a bike accident. Among Plaintiff’s claim is a traumatic brain
injury.

9. Copies of all processes, pleadings, orders, records, and proceedings in Taney
County are attached to this Notice of Removal.

10. Defendants have filed this Notice of Removal within thirty (30) days after the

service of the Petition, from which it was first ascertained that the case was removable.

Case No.: 6:20-cv-03414 | Page 2 of 3
Case 6:20-cv-03414-BCW Document1 Filed 12/29/20 Page 2 of 3
WHEREFORE, Defendants, Wal-Mart Stores East, L.P., and Walmart, Inc.

,

respectfully request that this Court acknowledge jurisdiction over this action and allow
removal thereto to this Court for determination of all issues involved herein.
DEFENDANTS DEMAND TRIAL BY JURY
Respectfully submitted,

WAL-MART STORES EAST, L.P.,
and WALMART, INC.

By:__/s/ Beth C. Boggs
Beth C. Boggs, #43089MO
BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200
St. Louis, MO 63132
(314) 726-2310 Telephone
(314) 726-2360 Facsimile
bboggs@balblawyers.com
Attorneys for Defendants

 

CERTIFICATE OF SERVICE

 

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the United States District Court,
Western District of Missouri, by using the Court’s CM/ECF Electronic Filing System this 29"
day of December, 2020, with an electronic copy to be served by e-mail upon the
following:

Craig R. Heidemann, #42778
Douglas, Haun & Heidemann, P.C.
901 E. St. Louis Street, 12" Floor
Springfield, MO 65806

(417) 893-6876 Telephone

(417) 826-2845 Facsimile
craig@dhhlawfirm.com

Attorney for Plaintiff

 

fA un . fyoh

ZALOK_data\2162\103\Notice of Removal.docx\BCBitg

Case No.: 6:20-cv-03414 Page 3 of 3
Case 6:20-cv-03414-BCW Document1 Filed 12/29/20 Page 3 of 3
